NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 10/18/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 10/18/2021, claims 7, 10, 12-14, and 17-20 were cancelled, claims 1, 8, and 11 were amended, and claims 5, 6, 22, and 23 were withdrawn.  Claims 1-6, 8, 9, 11, 15, 16, and 21-23, as filed on 10/18/2021, are currently pending.  Claims 1-4, 8, 9, 11, 15, 16, and 21, as filed on 10/18/2021, are considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 was filed after the mailing date of the Non-Final Rejection on 07/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The objections to the abstract of the disclosure, and the claim objections have been obviated in view of applicant’s amendments and arguments filed 10/18/2021.  The rejections of claims 1-4, 8, 15, and 21 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 10/18/2021.  The rejections of claims 9-11 and 16 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 10/18/2021.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Eric Bleich (Registration Number 47,430) on 02/07/2022.

The application has been amended as follows:
In claim 1, line 7, “one end of said handle” has been replaced with --- a first end of said handle ---.

In claim 1, line 8, “the other end of said handle” has been replaced with --- a second end of said handle ---.

In claim 1, line 9, “said gripping portion” has been replaced with --- said elongated gripping portion ---.

Claims 5, 6, 22, and 23 have been cancelled.

In claim 8, line 8, “one end of said handle” has been replaced with --- a first end of said handle ---.

In claim 8, line 9, “the other end of said handle” has been replaced with --- a second end of said handle ---.

In claim 8, line 10, “said gripping portion” has been replaced with --- said elongated gripping portion ---.

In claim 11, lines 1-2, “said gripping portion” has been replaced with --- said elongated gripping portion ---.

In claim 16, lines 1-2, “said second planar support member” has been replaced with --- said first planar support member ---.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784